                      Case 19-26674-RAM          Doc 52     Filed 07/01/20     Page 1 of 2




          ORDERED in the Southern District of Florida on June 30, 2020.




                                                                      Robert A. Mark, Judge
                                                                      United States Bankruptcy Court
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

        IN RE:                                             CASE NO.: 19-26674-RAM

        LEANA I. ADORNO                                    CHAPTER 13
        AKA LEANA IDZA ADORNO
        AKA LEANA IDZA ADORNO MARTINEZ,

        DEBTOR.
        ___________________________________/


          ORDER OVERRULING OBJECTION NOTICE OF POSTPETITION MORTGAGE
                          FEES, EXPENSES AND CHARGES

               On June 16, 2020, the Court conducted a hearing on the Objection to Notice of Postpetition

       Mortgage Fees, Expenses and Charges (Doc. No. 34) (the “Objection”) filed by Debtor Leana I.

       Adorno (the “Debtor”). For the reasons stated orally and recorded in open court that shall constitute

       the decision of this Court, it is

               ORDERED AS FOLLOWS:

               1.      The Objection is OVERRULED.

               2.      Creditor, THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW
              Case 19-26674-RAM        Doc 52      Filed 07/01/20   Page 2 of 2




YORK AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWABS, INC., ASSET-

BACKED CERTIFICATES, SERIES 2004-5, shall not seek any additional attorney’s fees related

to the fees listed on the filed Notice of Postpetition Mortgage Fees, Expenses and Charges and

provided that that Amended Chapter 13 Plan gets confirmed at next month’s July 2020

confirmation hearing.



                                             ###

Prepared and submitted by:
Maya Rubinov, Esq.
Van Ness law Firm, PLC
1239 E. Newport Center Drive, Suite 110
Deerfield Beach, FL 33442
Phone (954) 571-2031
bankruptcy@vanlawfl.com
Attorney for the Movant

Maya Rubinov, Esq. is directed to serve copies of this Order on all interested parties and to
file a certificate of service.
